conclude that the district court did not err in denying appellant's motion.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                de 4 71
                                                                   -   -   -\




                                                                                  J.



                cc: Hon. Doug Smith, District Judge
                     Stanford Griffin
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A •